Title: From James Madison to Elbridge Gerry, 6 March 1812
From: Madison, James
To: Gerry, Elbridge


SirWashington Mar. 6. 1812
I have duly received your letter of the 25. Feby. inclosing a resolve of the Legislature of Massachusetts relating to a supply of Blankets, and other requisite articles.
The information conveyed by it, is the more agreeable, as it shews at once, the progress of some of the most useful branches of Manufacture, and the patriotic spirit of the State comprizing them.
The proper enquiries & measures for availing the public service of the resources referred to, have been instituted under instructions from the Department of War. Be pleased to accept assurances of my great esteem & respect.
James Madison
